Case 1:18-cv-04561-ILG-SMG Document 32 Filed 10/29/18 Page 1 of 2 PagelD #: 178

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

wee ee ee eee eee X

RELIANT TRANSPORTATION, INC.,
Plaintiff,

- against -

DIVISION 1181 AMALGAMATED

TRANSIT UNION —- NEW YORK

EMPLOYEES PENSION FUND, et al.,
Defendants.

we ee ee ee ee 4

Civil Action No.: 1:18-cev-04561-ILG-SMG

NOTICE OF WITHDRAWAL OF COUNSEL BENJAMIN I. HAN

Plaintiff Reliant Transportation, Inc. respectfully withdraws the appearance of Benjamin

I. Han as he is no longer affiliated with Hunton Andrews Kurth LLP. Joshua S. Paster, Kurt A.

Powell, and Robert T. Dumbacher of Hunton Andrews Kurth LLP will continue as counsel for

Plaintiff.

Dated: October 29, 2018. HUNTON ANDREWS KURTH LLP

/s/ Joshua S. Paster

Joshua S. Paster

200 Park Avenue, 52"! Floor
New York, New York 10166
Telephone: (212) 309-1000
Facsimile: (212) 309-1100
jpaster@hunton.com

Kurt A. Powell (admitted pro hac vice)
Robert T. Dumbacher (admitted pro hac vice)
600 Peachtree Street, NE, Suite 4100

Atlanta, GA 30308

Telephone: (404) 888-4000

Facsimile: (404) 888-4190
kpowell@huntonak.com
rdumbacher@huntonak.com

Counsel for Plaintiff Reliant Transportation, Inc.
Case 1:18-cv-04561-ILG-SMG Document 32 Filed 10/29/18 Page 2 of 2 PagelD #: 179

CERTIFICATE OF SERVICE

I. HEREBY CERTIFY that on October 29, 2018, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic Filing

to counsel of record.

/s/Joshua S. Paster
